Exhibit 10.22





July 31, 2015
KeyBank National Association,
individually and as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44114
Attn: Amy L. MacLearie
KeyBank National Association,
individually and as Agent
127 Public Square, 8th Floor
Cleveland, Ohio 44114
Attn: Wayne Horvath, SVP
Ladies and Gentlemen:
Pursuant to the provisions of Section 2.11 of the Senior Secured Revolving
Credit Agreement dated as of March 21, 2014, as amended by that certain First
Amendment to Senior Secured Revolving Credit Agreement dated as of September 18,
2014, and that certain Second Amendment to Senior Secured Revolving Credit
Agreement and Other Loan Documents dated as of June 26, 2015, as from time to
time in effect (as the same may be varied, extended, supplemented, consolidated,
replaced, increased, renewed, modified or amended from time to time, the “Credit
Agreement”), by and among American Realty Capital Healthcare Trust II Operating
Partnership, L.P., a Delaware limited partnership (“Borrower”), KeyBank National
Association (“KeyBank”), as Agent, and each of the financial institutions
initially a signatory to the Credit Agreement together with their assignees
pursuant to Section 18 of the Credit Agreement (collectively, the “Existing
Lenders” and each individually a “Existing Lender”), the Borrower hereby
requests an increase in the Total Commitment (as defined in the Credit
Agreement) as further set forth below.
1.In connection with the request for such increase, the Borrower hereby
certifies as follows:
(a)    Request for Increase. The Borrower hereby requests an increase of the
Total Commitment from $500,000,000.00 to $565,000,000.00 pursuant to
Section 2.11 of the Credit Agreement (the “Increase”).
(b)    Certifications. In connection with the Increase, the Borrower and each
Guarantor certifies that:
(i)    As of the date hereof and as of the effective date of the Increase, both
immediately before and after giving effect to the Increase, there exists and
shall exist no Default or Event of Default;
(ii)    As of the date hereof, the representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof were true and correct in all material respects when made, are true
and correct in all material respects as of the date hereof, and shall be true
and correct in all material respects as of the effective date of the Increase,
both immediately before and after giving effect to the Increase, as though such
representations and warranties were made on and as of that date except that if
any representation and warranty is as of




--------------------------------------------------------------------------------






a specific date, such representations and warranty shall be true and correct in
all material respects as of such date; and
(iii)    Borrower has paid all fees required by the Agreement Regarding Fees and
§2.11(d)(i) of the Credit Agreement.
(c)    Commitments. Borrower hereby acknowledges and agrees that as of the
effective date of the Increase and following satisfaction of all conditions
thereto as provided in Section 2.11 of the Credit Agreement, the amount of each
Lender’s Commitment shall be the amount set forth on Schedule 1.1 attached
hereto and the Total Commitment under the Credit Agreement will include the
Increase. In connection with the Increase, Synovus Bank (“Synovus”) and Comerica
Bank (“Comerica”; Synovus and Comerica are hereinafter sometimes referred to
individually as a “New Lender” and collectively as the “New Lenders”) shall each
be issued a Revolving Credit Note as described in the following sentence.
Synovus shall be issued a Revolving Credit Note in the principal face amount of
$25,000,000.00 and Comerica shall be issued a Revolving Credit Note in the
principal face amount of $40,000,000.00; and upon acceptance of such notes by
the New Lenders, such notes will each be a “Note” under the Credit Agreement.
(d)    Other Conditions. All other conditions to the Increase set forth in
Section 2.11 of the Credit Agreement have been satisfied.
2.    New Lender Agreements, Acknowledgements and Representations. By its
signature below, each of the New Lenders, subject to the terms and conditions
hereof, hereby agrees to perform all obligations with respect to its respective
Commitment as if such New Lender were an original Lender under and signatory to
the Credit Agreement having a Commitment, as set forth above, equal to its
respective Commitment, which obligations shall include, but shall not be limited
to, the obligation of such New Lender to make Revolving Credit Loans to the
Borrower with respect to its Commitment as required under Section 2.1 of the
Credit Agreement, the obligation to pay amounts due in respect of the Swing
Loans as set forth in Section 2.5 of the Credit Agreement, the obligation to pay
amounts due in respect of draws under Letters of Credit as required by Section
2.10 of the Credit Agreement, and in any case the obligation to indemnify the
Agent as provided therein. Each of the New Lenders makes and confirms to the
Agent and the other Lenders all of the representations, warranties and covenants
of a Lender under Sections 14 and 18 of the Credit Agreement. Further, each New
Lender acknowledges that it has, independently and without reliance upon the
Agent, any Titled Agent, or any other Lender or on any affiliate or subsidiary
of any thereof and based on the financial statements supplied by the Borrower
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to become a Lender under the Credit Agreement.
Except as expressly provided in the Credit Agreement, the Agent shall have no
duty or responsibility whatsoever, either initially or on a continuing basis, to
provide any of the New Lenders with any credit or other information with respect
to the Borrower, the Guarantors or any of their respective Subsidiaries, or the
Collateral or any other assets of the Borrower, the Guarantors or any of their
respective Subsidiaries, or to notify any of the New Lenders of any Default or
Event of Default. The New Lenders have not relied on the Agent, any Titled
Agent, any other Lender or any affiliate or subsidiary of any thereof as to any
legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder. Each of the New Lenders (i) represents and
warrants as to itself that it is (1) legally authorized to, and has full power
and authority to, enter into this agreement and perform its obligations
hereunder and under the Credit Agreement and the other Loan Documents, and
(2) an “accredited investor” (as such term is used in Regulation D of the
Securities Act of 1933, as amended); (ii) confirms that it has received copies
of such documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this agreement and become a party to
the Credit Agreement; (iii) agrees that it has and will, independently and
without reliance upon any Lender, the Agent, any Titled Agent or any affiliate
or subsidiary of any thereof and based upon such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
evaluating the Revolving Credit Loans, the Loan Documents, the creditworthiness
of the Borrower and the Guarantors and the value of the Collateral and other
assets of the Borrower and the Guarantors, and taking or not taking action under
the Loan Documents; (iv) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers as are reasonably incidental




--------------------------------------------------------------------------------






thereto pursuant to the terms of the Loan Documents; (v) agrees that, by this
agreement, it has become a party to and will perform in accordance with their
terms all the obligations which by the terms of the Loan Documents are required
to be performed by it as a Lender; and (vi) represents and warrants that such
New Lender is not a Person controlling, controlled by or under common control
with, or which is not otherwise free from influence or control by, any of the
Borrower or any Guarantor and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender. Each of the New Lenders acknowledges and confirms that its
address for notices and Lending Office for Revolving Credit Loans are as set
forth on the signature pages hereto.
3.    Definitions. Terms defined in the Credit Agreement are used herein with
the meanings so defined.
[Signatures Begin on the Following Page]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, we have hereunto set our hands this 31st day of July, 2015.
BORROWER:
AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership
By:AMERICAN REALTY CAPITAL HEALTHCARE TRUST II,INC., a Maryland corporation, its
general partner
By: /s/ Thomas D’Arcy
Name: Thomas D’Arcy
Title: President, Secretary & CEO




REIT:
AMERICAN REALTY CAPITAL HEALTHCARE TRUST II, INC., a Maryland corporation
By: /s/ Thomas D’Arcy
Name: Thomas D’Arcy
Title: President, Secretary & CEO


[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






SUBSIDIARY GUARANTORS:


ARHC BMBWNIL01, LLC;
ARHC LPELKCA01, LLC;
ARHC SCCRLIA01, LLC;
ARHC SFFLDIA01, LLC;
ARHC SBBURIA01, LLC;
ARHC FOMBGPA01, LLC;
ARHC ARCLRMI01, LLC;
ARHC LSSMTMO01, LLC;
ARHC ALTSPFL01, LLC;
ARHC FMWEDAL01, LLC;
ARHC AHJACOH01, LLC;
ARHC OLOLNIL01, LLC;
ARHC LMHBGPA01, LLC;
ARHC PHCTNIA01, LLC;
ARHC BRHBGPA01, LLC;
ARHC HBTPAFL01, LLC;
ARHC ALJUPFL01, LLC;
ARHC ALSTUFL01, LLC;
ARHC SCTEMTX01, LLC;
ARHC GHGVLSC01, LLC;
ARHC TRS HOLDCO II, LLC;
ARHC SCCRLIA01 TRS, LLC;
ARHC SFFLDIA01 TRS, LLC;
ARHC SBBURIA01 TRS, LLC;
ARHC ARCLRMI01 TRS, LLC;
ARHC LSSMTMO01 TRS, LLC;
ARHC ALTSPFL01 TRS, LLC;
ARHC PHCTNIA01 TRS, LLC;
ARHC HBTPAFL01 TRS, LLC;
ARHC ALJUPFL01 TRS, LLC; and
ARHC ALSTUFL01 TRS, LLC, each a Delaware limited liability company
By: /s/ Jesse C. Glloway
Name: Jesse C. Galloway
Title: Authorized Signatory


[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




SYNOVUS:
SYNOVUS BANK, as a Lender
By: /s/ David W. Bowman
Name: David W. Bowman
Title: Director
(SEAL)
Lending Office (all Types of Loans):
Synovus Bank
3280 Peachtree Road, NE
Atlanta, Georgia 30305
Attention: Brenda Herman
Telecopy Number: (888) 856-2456
Telephone Number: (678) 784-7136






[Signatures Continued on Next Page]







    

--------------------------------------------------------------------------------




COMERICA:
COMERICA BANK, as a Lender
By: /s/ Charles Weddell
Name: Charles Weddell
Title: Vice President
(SEAL)


Lending Office (all Types of Loans):
Comerica Bank
3351 Hamlin Road MC2390
Auburn Hills, Michigan 48326
Attention: Charles Weddell
Telecopy Number: 248-371-7920
Telephone Number: 248-371-6283


[Signatures Continued on Next Page]





    

--------------------------------------------------------------------------------




ACKNOWLEDGED:


KEYBANK NATIONAL ASSOCIATION, as Agent


By: /s/ Wayne D. Horvath
Name: Wayne D. Horvath
Title: Senior Vice President













    

--------------------------------------------------------------------------------




SCHEDULE 1.1
LENDERS AND COMMITMENTS
Name and Address
Commitment
Commitment Percentage
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Wayne Horvath
Telephone: 216-689-3808
Facsimile: 216-689-5970
$125,000,000.00
22.123893810%
LIBOR Lending Office
Same as Above
 
 
BMO Harris Bank N.A.
100 High Street, 26th Floor
Boston, Massachusetts 02110
Attention: Lloyd Baron
Telephone: 617-960-2372
Facsimile:    
$125,000,000.00
22.123893810%
LIBOR Lending Office
Same as Above
 
 
Citizens Bank, National Association
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: Don Woods
Telephone: 216-277-0199
Facsimile:    
$125,000,000.00
22.123893810%
LIBOR Lending Office
Same as Above
 
 
Capital One, National Association
4445 Willard Avenue, 6th Floor
Chevy Chase, Maryland 20815
Attention: Danny Moore and
Michael Mastronikolas
Telephone: 301-280-2596;
                    301-280-0244
Facsimile: 301-280-0299
$75,000,000.00
13.274336283
LIBOR Lending Office
Same as Above
 
 
Regions Bank
1900 5th Avenue North
Birmingham, Alabama 35203
Attention: David Blevins
Telephone: 205-264-7504
Facsimile: 205-801-0343
$50,000,000.00
8.849557522
LIBOR Lending Office
Same as Above
 
 
Comerica Bank
3351 Hamlin Road MC2390
Auburn Hills, Michigan 48326
Attention: Charles Weddell
Telephone: 248-371-6283
Facsimile: 248-371-7920
$40,000,000.00
7.079646018
LIBOR Lending Office
Same as Above
 
 


SCHEDULE 1.1 – Page 1 of 2



--------------------------------------------------------------------------------




Name and Address
Commitment
Commitment Percentage
Synovus Bank
3280 Peachtree Road, NE
Atlanta, Georgia 30305
Attention: Brenda Herman
Telephone: 678-784-7136
Facsimile: 888-856-2456
$25,000,000.00
4.424778761
LIBOR Lending Office
Same as Above
 
 
TOTAL
$565,000,000.00
100%






SCHEDULE 1.1 – Page 2 of 2

